The defendant, Randy A. Velez, appeals from his convictions of violation of an abuse prevention order and assault and battery on a household member. On direct appeal, the defendant makes no argument of trial error. Accordingly, the judgments are affirmed.
The only issue briefed by the defendant is that a judge of the District Court abused his discretion in denying a posttrial motion for funds for additional investigative work prepatory to the filing of a motion for new trial. The defendant has filed no appeal from the denial of the motion, and consequently there is no matter before us to act upon.
Judgments affirmed.